PER CURIAM.
Motion denied on ground that moving party has no standing to press a charge of civil contempt, if contempt has been committed. Under the National Labor Relations Act, 29 U.S.C.A. § 151 et seq., the Board is the proper party to apply to the court for an order of enforcement and to present to the court charges that the court’s order has not been obeyed.
Motion denied on ground that the matters submitted in support thereof should properly be asserted in opposition to the Amalgamated Utility Workers’ motion to punish for contempt.